DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baptist (US 20180246670 A1 ) in view of Corbett (US 20130332688 A1).

Referring to claims 1 and 11, taking claim 11 as exemplary, Baptist teaches
A system comprising:
one or more processing devices; ([Baptist 0017, Fig. 1] computing devices) and
one or more memory devices operably coupled to the one or more processing devices, the one or more memory devices storing executable code that, when executed by the one or more processing devices, causes the one or more processing devices to: ([Baptist 0019, 0045] each of the storage units operates as a distributed storage and task (DST) execution unit, and is operable to store dispersed error encoded data and/or to execute, in a distributed manner, one or more tasks on data)
([Baptist abstract, 0034-0035, 0038, Fig. 3, 6, 9] A data slice is received via a network for storage. The data slice is written sequentially at a memory location of the one of storage zone based on determining that the storage zone is designated as open for writes, creates a slice name (SN) for each encoded data slice (EDS) in the set of encoded data slices. A typical format for a slice name 80 is shown in FIG. 6. As shown, the slice name (SN) 80 includes a pillar number of the encoded data slice (e.g., one of 1-T), a data segment number (e.g., one of 1-Y), a vault identifier (ID), a data object identifier (ID), and may further include revision level information of the encoded data slices. The slice name functions as, at least part of, a DSN address for the encoded data slice for storage and retrieval from the DSN memory 22 where plurality of sets of encoded data slices includes SN 1_1 through SN 1_Y and divides data segments into data blocks [Baptist 0032-0033, Fig. 5])
receive a first instruction to change a mode of operation with respect to the logical storage volume; ([Baptist 0048] a zone reallocation requirement is determined at a time after the first data slice is written. A second one of the plurality of storage zones that is designated as closed for writes is selected based on the zone reallocation requirement, and the second one of the plurality of storage zones is then designated as open for writes.)
([Baptist 0048, 0052, Fig. 3] A second data slice is received via the network for storage, where the plurality of data slice write requests includes a plurality of data slices SN 2_1 through SN 2_Y)
for each second write request of the plurality of second write requests: write data from the each second write request to a second segment of the storage device at a first free position from a first end of the second segment ([Baptist 0048, 0052, Fig. 3] The second data slice is written sequentially at a memory location of the second one of the plurality of storage zones based on determining that the second one of the plurality of storage zones is designated as open for writes where second data slice can correspond to A plurality of data slice write requests are received via the network).
	Baptist does not explicitly teach and writing metadata indicating the address of the each second write request at a first free position from a second end of the second segment. Baptist does disclose pointer corresponding to the data slice that indicates the storage zone and the memory location is generated ([Baptist abstract, Fig. 9]).
	Corbett teaches and writing metadata indicating the address of the each second write request at a first free position from a second end of the second segment ([Corbett abstract, 0038, Fig. 4] metadata region and Each file in the file system 300 has a hierarchical tree structure of metadata (indirect blocks) that is rooted at an inode 410 from an entry 322 of the inode table 320. The hierarchical tree structure illustratively has a fan-out that accommodates a large file by adding a level of indirection from among a plurality of, e.g., six, different indirect block trees. Illustratively, the inode 410 of the file 400 may contain, among other things, one or more level 0 pointers 412 that reference direct (L0) data blocks 420.)

	

Referring to claims 2 and 12, taking claim 12 as exemplary, Baptist in view of Corbett teaches
The system of claim 11, wherein the first instruction to change the mode of operation with respect to the logical storage volume is an instruction to create a snapshot of the logical storage volume ([Corbett 0041] allocates an active region 600 in response to an event, such as
a request to create or extend a large file 400 in which to store data associated with the file. According to the inventive ondisk structure, a first portion 620 of the active region 600 is
used to store active file system data for the file 400 (i.e., active data) and a second portion 640 is used to store snapshot data for the file.).
	The same motivation that was utilized for combining Baptist and Corbett as set forth in claims above is equally applicable.

Referring to claims 3 and 13, taking claim 13 as exemplary, Baptist in view of Corbett teaches
([Corbett 0004, 0027, 0036, 0045, Fig. 4] Each "on-disk" file may be implemented as set of data structures, i.e., disk blocks, configured to store information, such as the actual data for the file. These data blocks are typically organized within a volume block number (vbn) space that is maintained by the file system. The file system may also assign each data block in the file a corresponding "file offset" or file block number (fbn) position in the file. The file system typically assigns sequences of fbns on a per-file basis, whereas vbns are assigned over a larger volume address space. That is, the file system organizes the data blocks within the vbn space as a volume; each volume may be, although is not necessarily, associated with its own file system. The file system typically consists of a contiguous range of vbns from zero to n, for a file system of size n-1 blocks).
The same motivation that was utilized for combining Baptist and Corbett as set forth in claims above is equally applicable.


The system of claim 13, wherein the executable code, when executed by the one or more processing devices, further causes the one or more processing devices to: assign sequence numbers to the second portion of the plurality of segments starting after a highest sequence number of the first portion of the plurality of segments ([Baptist 0034-0035, Figs. 3, 7] As shown, the slice name (SN) 80 includes a pillar number of the encoded data slice ( e.g., one of 1-T), a data segment number ( e.g., one of 1-Y), a vault identifier (ID), a data object identifier (ID), and may further include revision level information of the encoded data slices. The slice name functions as, at least part of, a DSN address for the encoded data. As shown, the first set of encoded data slices includes EDS 1_1 through EDS 5_1 and the first set of slice names includes SN 1_1 through SN 5_1 and the last set of encoded data slices includes EDS 1_Y through EDS 5_Y and the last set of slice names includes SN 1_Y through SN 5_Y.).
Allowable Subject Matter
Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding snapshots and data storage.
US 9870366 B1
US 8620973 B1

US 20180107419 A1
US 20150186217 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132